Citation Nr: 9930903	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-39 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.

2. Entitlement to an evaluation in excess of 30 percent for 
degenerative changes of the right knee, status post total 
knee arthroplasty.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 1981 service connection was established for a right 
ear hearing disability and assigned a noncompensable 
evaluation.  In April 1996 service connection for bilateral 
hearing loss was established at a 10 percent evaluation 
effective in August 1991.  The evaluation was increased to 20 
percent in October 1997 during the pendency of this appeal.

In August 1981 service connection was established for a right 
knee disability and assigned 10 percent evaluation.  The 
evaluation was subsequently increased to 20 percent in August 
1989 and 30 percent (following a temporary postoperative 100 
percent evaluation) effective in September 1991 following 
bilateral total knee arthroplasty.

The claim was also developed on the matters of entitlement to 
a compensable evaluation for tinnitus and service connection 
for a left knee disability.  In May 1997 the evaluation for 
the veteran's service connected tinnitus was increased to 10 
percent, which is the highest schedular rating available for 
tinnitus.  Service connection was established for the 
veteran's left knee disability in October 1997 and assigned 
an evaluation of 30 percent.  These matters have been 
resolved and are not before the Board.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained.

2. The veteran currently has Level VI hearing acuity in the 
right ear and Level IV hearing in the left ear.

3. The veteran underwent a total right knee replacement in 
January 1990.  There is currently no showing of chronic 
residuals of severe painful motion or weakness in the 
right leg.

4. Right knee range of motion on extension is from 0 to 85 
degrees and the record is negative for loose motion 
requiring a brace.  Laxity is no more than slight.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Codes 6100 - 6110 (effective 
before and after June 10, 1999).

2. The criteria for a rating in excess of 30 percent for 
degenerative changes of the right knee, status post total 
knee arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5055, 
5256, 5257, 5261, 5262 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all facts relevant to the veteran's claims 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


Increased Ratings Claims Generally

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1999).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing disability

Criteria

Service connection is in effect for bilateral hearing loss.  
Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Accordingly, the Board's review of the claim without 
first returning the claim to the RO is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to 
June 10, 1999).  
The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.   See 38 C.F.R. § 4.85 
(effective after June 10, 1999).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear, but 
when impaired hearing is service-connected in only one ear 
the non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment were to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

A January 1962 Report of Medical Examination notes deafness 
due to acoustic trauma, cause unknown and the veteran's 
September 1972 discharge examination notes high frequency 
bilateral hearing loss.  Subsequent VA audiograms showed 
moderate to severe high frequency sensorineural hearing loss 
in the right ear and moderate high frequency sensorineural 
hearing loss in the left.

On VA audiometric evaluation in August 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
65
80
95
LEFT
30
55
75
80

The average pure tone threshold (for 1000 to 4000 Hertz) was 
68 in the right ear and 60 in the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 80 percent in the left ear. 

The veteran most recently underwent a VA audiological 
examination in February 1997.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
80
100
LEFT
25
50
70
75

The average pure tone threshold (for 1000 to 4000 Hertz) was 
69 in the right ear and 55 in the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and of 80 percent in the left ear.  The 
examiner noted complaints of tinnitus with onset 25 years 
prior.  The diagnoses were mild to profound hearing loss and 
poor word recognition in the right ear; and moderate to 
severe hearing loss and fair word recognition in the left 
ear.

In this case, the February 1997 VA audiometric examination 
reflects the greatest degree of hearing impairment, with 
literal designations of level VI hearing acuity in the right 
ear and level IV hearing acuity in the left ear.  See 
38 C.F.R. § 4.87, Table VI (effective prior to 
June 10, 1999).  Under the Rating Schedule this translates 
into a 20 percent evaluation.  Id., Table VII.  Therefore, 
the Board finds entitlement to a compensable rating under the 
old rating criteria is not warranted.

Under the current version of the Ratings Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testing do not demonstrate that the veteran's 
bilateral hearing loss warrants an evaluation in excess of 20 
percent under the Ratings Schedule.  The most recent valid 
audiometric test results in literal designations of level VI 
hearing acuity in the right ear and level IV hearing acuity 
in the left ear.  See 38 C.F.R. § 4.87, Table VII.  The 
application of the Ratings Schedule establishes no more than 
a 20 percent rating for bilateral hearing loss.  As such, the 
Board finds that an evaluation in excess of 20 percent for 
bilateral hearing loss under either the old or current 
version of the Ratings Schedule is not warranted.


Entitlement to a rating in excess of 30 percent for right 
knee disability, status post total knee arthroplasty.

Criteria

Prosthetic replacement of knee joint will be rated as 100 
percent disabling for 1 year following implantation of 
prosthesis.  Thereafter, a 60 percent rating will be assigned 
if there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating 
will be 30 percent.  38 C.F.R. § 4.71a, Code 5055 (1999).

Ankylosis of the knee in an extremely unfavorable position, 
in flexion at an angle of 45° or more, will be rated as 60 
percent disabling.  Ankylosis of the knee in flexion between 
20° and 45° will be rated as 50 percent disabling.  Ankylosis 
of the knee in flexion between 10° and 20° will be rated as 
40 percent disabling.  Ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between 0° and 
10° will be rated as 30 percent disabling.  38 C.F.R. Part 4, 
Code 5256.

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.
Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. Part 
4, Code 5262.

The Rating Schedule provides for a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (1999).  

Analysis

Service medical records show that the veteran injured the 
right knee during active duty.  The right knee exhibited 
derangement in September 1950.  The veteran developed 
osteoarthritis which was revealed to be "rather pronounced" 
in April 1989 x-rays.  A May 1989 VA examination revealed 
normal strength with the exception of slight giveway of the 
right hamstring secondary to pain,  The examiner also found 
some crepitus on active range of motion.  Range of motion 
from 10 degrees to 112 degrees.  Varus-valgus motion was 
slightly increased but still within normal upper limits, 
McMurray's test was negative and there was a slight increase 
in Lachman's test.  X-rays showed "rather severe" 
degenerative joint disease which was confirmed in a June 1989 
VA examination.  VA inpatient records show that the veteran 
underwent a total knee arthroplasty bilaterally, in June 
1990.

The veteran underwent a VA examination in September 1991.  
The veteran was able to perform approximately 70 degrees of a 
knee bend and heel and toe walking was difficult.  It was 
noted that the right thigh was one half inch smaller in 
circumference that the left.  The pertinent diagnosis was: 
residuals of bilateral knee replacements.

The veteran testified before a hearing officer in April 1992.  
The veteran testified that he did not wear a brace on his 
knee at that time.  Transcript p. 4.  The veteran took pain 
relievers several times per day and prior to the operation he 
could only walk 15-20 minutes before the pain would become 
excruciating.  Tr. at 6.  He also testified that his job 
after active duty involved a lot of walking.  Tr. at 8.

The most recent VA examination took place in August 1997.  
The veteran provided a history of the injury and stated that 
he had to exercise caution on stairs and curbs.  His 
complaints with regard to the right knee were: pain along the 
medial aspect; that it tends to "go out" causing him to 
fall; weakness and stiffness in the morning and after walking 
any distance; and increased fatigue.  

Physical examination showed that the veteran could squat 
about a quarter of the way and problems with heel walking, 
but not toe walking.  He reported pain on palpation about the 
medial collateral ligament and the joint margin as well as on 
stress of the medial collateral ligament.  There was mild 
relaxation of the lateral collateral ligament and the 
anterior cruciate ligaments were slightly lax.

The report indicates right knee range of motion from 0 to 85 
degrees.  No atrophy of the thigh or calf muscles was noted 
relative to the left leg.  The veteran was noted to be in 
good physical condition.  The examiner noted the veteran's 
reports of increased pain and fatigue, and no incoordination 
with the exception of the tendency of the right knee to go 
out.  The diagnosis was status post right knee total knee 
with some continuing symptomatology in the form of pain 
medially, limitation of flexion and history of going out at 
times which may indicate some incoordination.  X-rays showed 
possible evidence of early loosening, although normal 
anatomic alignment of the total knee arthroplasties was 
noted.

In this case the Board finds that the examination results, 
along with the other evidence of record, indicate that there 
is currently no showing of severe painful motion or resulting 
weakness in the left knee such that a higher evaluation is 
warranted under 38 C.F.R. § 4.71a, Code 5055.  The code 
allows for intermediate degrees of residual weakness, pain or 
limitation of motion to be rated by analogy under Diagnostic 
Codes 5256, 5261, or 5262.  In this case however, the Board 
finds that none work to his advantage.  There is no evidence 
of ankylosis which would entitle the veteran to a higher 
rating under Code 5256; extension has been objectively 
demonstrated as full in the most recent VA examination 
precluding a higher rating under Code 5261; and there is no 
evidence of nonunion of the tibia and fibula with loose 
motion requiring a brace which prevents a rating in excess of 
30 percent under Code 5262.

The Board notes that the VA's General Counsel has held that a 
single musculoskeletal disability may receive separate 
ratings under diagnostic codes for arthritis (5003 and/or 
5010) and under diagnostic codes which rate musculoskeletal 
disabilities under criteria other than limitation of motion.  
VAOPGCPREC 23-97 (July 1, 1997) (holding that since 
Diagnostic Code 5257 for lateral instability of the knee is 
"without reference to limitation of motion," a separate 
rating for traumatic arthritis is available).  In this case, 
the appellant is rated under Code 5055 for knee replacement, 
which specifically makes reference to "intermediate degrees 
of residual weakness, pain or limitation of motion" and "pain 
on motion."  38 C.F.R. § 4.71a, Code 5055 (1999).  The degree 
of motion loss exhibited is no more than moderate and would 
not warrant a compensable evaluation for loss of either 
flexion or extension.  Moreover, the exhibited laxity is no 
more than slight and no more than a 10 percent rating would 
be assigned under Diagnostic Code 5257.  A higher rating for 
the combination of motion loss and laxity is not established.

In reaching this decision, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 
4.40 (1999). A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.

The Board finds that the objective medical evidence does not 
support a finding that an increased rating is warranted due 
to functional loss.  As indicated above, the veteran has not 
objectively demonstrated limitation of extension of the right 
knee although some limitation of flexion has developed over 
the years since total knee arthroplasty.  The muscles of the 
right lower extremity are not atrophied.  The examiner noted 
that the veteran could straighten his knees and did not 
indicate that motion was limited by pain or weakness.  
Therefore, the Board finds that an increased disability 
rating on the basis of functional loss is not warranted.

The Board has also considered the requirement of 38 C.F.R. § 
4.3 to resolve any reasonable doubt regarding the current 
level of the veteran's disability in his favor. However, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of right knee disability.  The Board has 
considered all other potentially applicable diagnostic codes, 
as discussed above and finds that a rating in excess of 30 
percent for right knee disability, status post total knee 
arthroplasty,
is not warranted.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 30 percent for a 
right knee disability, status post total knee arthroplasty is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






